DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/21, 10/25/21, and 8/31/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the cutting tool” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner has assumed that the claim should read --the tissue removal tool--.  Appropriate correction is required.
Claim 14 recites the limitation "the tissue cutting element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner has assumed that the claim should read --the blade--
Claim 14 also recites that the tissue cutting element (blade) is configured to cut the endometrial tissue in a direction that is substantially transverse to a direction the actuator is configured to lift the endometrial tissue.  Claim 9, from which claim 14 depends, recites that the actuator is configured to gather the endometrial tissue.  Claim 9 does not recite that the actuator is configured to lift the endometrial tissue.  Claim 14 is indefinite because it is unclear whether the actuator is configured to gather the endometrial tissue, lift the endometrial tissue, or both.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-10, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassidov (US 2018/0028217 A1).
Regarding claim 1, Hassidov discloses (Figures 16A-17F) a tissue removal tool capable of treatment of endometrial tissue on a background tissue of a patient, the tissue removal tool comprising: a graspable portion (external handle, paragraph 0276); a shaft (8) coupled to the graspable portion, the shaft having a proximal portion and a distal portion and configured to access an anatomic location (hysteroscope, paragraph 0024) of the endometrial tissue; and an end effector (37) coupled to the distal portion of the shaft (within working channel 14), wherein the end effector is configured to lift the endometrial tissue relative to the background tissue to a lifted position (Figure 17C, paragraph 0278) and wherein the end effector is configured to cut the endometrial tissue from the background tissue with the endometrial tissue in the lifted position (Figures 17E and 17F, paragraph 0281).
Regarding claim 2, Hassidov discloses (Figures 16A-17F) that the end effector (37) is moveable relative to the shaft (8) to interface with the background tissue about the endometrial tissue.
Regarding claim 3, Hassidov discloses (Figures 16B, 16D) that the end effector is moveable about at least an axis transverse to a longitudinal axis of the shaft (paragraph 0272).
Regarding claim 5, Hassidov discloses (Figures 17D-17F) that the end effector is configured to cut in a plane that is substantially parallel with a surface of at least one of the background tissue or the endometrial tissue (paragraphs 0279-0281).
Regarding claim 7, Hassidov discloses (Figures 16A-17C) the end effector is configured as a shape memory element (37E) to lift the endometrial tissue by grasping (paragraphs 0027, 0028, 0095, 0276, 0278).
Regarding claim 8, Hassidov discloses (Figures 17A-17F) that the end effector (37) is configured to cut the endometrial tissue in a direction transverse to a direction in which the end effector is configured to lift the endometrial tissue.
Regarding claim 9, Hassidov discloses (Figures 16A-17F) an end effector (37) of a tissue removal tool capable of treatment of endometrial tissue on a background tissue of a patient, the end effector comprising: an actuator (37E) configured to gather the endometrial tissue relative to the background tissue (paragraph 0276); and a blade (15B) configured to cut the endometrial tissue with the endometrial tissue gathered from the background tissue, wherein the blade cuts in a plane that is in a range of between about 45 degrees and about 135 degrees, inclusive, to a direction in which the actuator gathers the endometrial tissue (Figures 17D-17F).
Regarding claim 10, Hassidov discloses that the actuator (37E) comprises a shape memory element to gather the endometrial tissue (paragraphs 0027, 0028, 0095, 0276, 0278).
Regarding claim 12, Hassidov discloses (Figures 17A-17F) a shaft (8) of the tissue removal tool, wherein the end effector (37) is moveable relative to the shaft to interface with the background tissue about the endometrial tissue.
Regarding claim 14, Hassidov discloses (Figures 17A-17F) that the tissue cutting element (15B) is configured to cut the endometrial tissue in a direction that is substantially transverse to a direction the actuator (37E) is configured to lift the endometrial tissue.
Regarding claim 15, Hassidov discloses (Figures 17C-17F) that the actuator (37E) is configured to gather the endometrial tissue in a direction that is in a range of between about 45 degrees and about 135 degrees, inclusive, to one of the background tissue or a longitudinal axis of the end effector.

Claims 1, 4, 6, 9, 11, 13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intintoli et al. (US 2019/0298321 A1) (“Intintoli”).
Regarding claim 1, Intintoli discloses (Figures 37A, 37B) a tissue removal tool (3700) for treatment of endometrial tissue (paragraph 0002) on a background tissue of a patient, the tissue removal tool comprising: a graspable portion (pistol grip, paragraph 0275); a shaft (proximal end of 3710) coupled to the graspable portion, the shaft having a proximal portion and a distal portion and configured to access an anatomic location of the endometrial tissue; and an end effector (3710) coupled to the distal portion of the shaft, wherein the end effector is configured to lift the endometrial tissue relative to the background tissue to a lifted position (paragraph 0275, Figure 37A), and wherein the end effector is configured to cut the endometrial tissue from the background tissue with the endometrial tissue in the lifted position (paragraph 0275, Figure 37B).
Regarding claim 4, Intintoli discloses (Figures 37A, 37B) the end effector is configured to cut the endometrial tissue (3740) from the background tissue by receiving the endometrial tissue within a cavity (3720) of the end effector.
Regarding claim 6, Intintoli discloses (Figure 37A) that the end effector is configured as a suction port to lift the endometrial tissue by gathering (paragraph 0275).
Regarding claim 9, Intintoli discloses (Figures 37A, 37B)  end effector (3710) of a tissue removal tool for treatment of endometrial tissue (paragraph 0002) on a background tissue of a patient, the end effector comprising: an actuator (suction source, paragraph 0275) configured to gather the endometrial tissue (3740) relative to the background tissue; and a blade (3730) configured to cut the endometrial tissue with the endometrial tissue gathered from the background tissue, wherein the blade cuts in a plane that is in a range of between about 45 degrees and about 135 degrees, inclusive, to a direction in which the actuator gathers the endometrial tissue (Figure 37B).
Regarding claim 11, Intintoli discloses (Figure 37A) that the actuator comprises a vacuum configured to gather the endometrial tissue (paragraph 0275).
Regarding claim 13, Intintoli discloses (Figures 37A, 37B) the blade (3730) is configured to cut the endometrial tissue (3740) from the background tissue in a direction that is substantially transverse to the direction in which the actuator gathers the endometrial tissue with the endometrial tissue received within a cavity (3720) of the end effector (paragraph 0275).
Regarding claim 15, Intintoli discloses (Figures 37A, 37B) that the actuator (37E) is configured to gather the endometrial tissue in a direction that is in a range of between about 45 degrees and about 135 degrees, inclusive, to one of the background tissue or a longitudinal axis of the end effector.
Regarding claim 16, Intintoli discloses (Figures 37A, 37B) a method of treating endometrial tissue (paragraph 0002) at an anatomical location, the method comprising: guiding an end effector (3710) to the anatomical location; lifting the endometrial tissue relative to a background tissue with the end effector (Figure 37A, paragraph 0275); and cutting the endometrial tissue from the background tissue with the end effector and with the endometrial tissue lifted from the background tissue (Figure 37B, paragraph 0275).
	Regarding claim 17, Intintoli discloses (Figures 37A, 37B) that cutting the endometrial tissue (3740) is in a direction transverse to a direction of the lifting the endometrial tissue.
	Regarding claim 18, Intintoli discloses (Figures 37A, 37B) manipulating the end effector (3710) to interface with the background tissue (the end effector is positioned adjacent the background tissue such that the tissue to be cut is aligned with the distal hole/opening 3720).
	Regarding claim 19, Intintoli discloses (Figure 37A) that lifting the endometrial tissue (3740) comprises gathering the endometrial tissue with suction (paragraph 0275).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Intintoli et al. (US 2019/0298321 A1) (“Intintoli”) in view of Hassidov (US 2018/0028217 A1).
Regarding claim 20, Intintoli fails to disclose wherein lifting the endometrial tissue  comprises grasping the endometrial tissue with a shape memory element. Instead, Intintoli’s method uses suction to lift the endometrial tissue (paragraph [0275]).
Hassidov teaches (Figures 16A-17B) a method of treating tissue (18) at an anatomical location, the method comprising: guiding an end effector (37) to the anatomical location (Figure 17A); lifting the tissue (18) relative to a background tissue with the end effector (Figures 17B, 17C); and cutting the tissue from the background tissue with the end effector and with the endometrial tissue lifted from the background tissue (Figures 17D-17F, paragraph 0272-0281).  Hassidov teaches tissue removal of tissue for pathological analysis (paragraph 0107).  Hassidov teaches that the end effector is used with an introducer/endoscope (8), wherein the endoscope is a hysteroscope (paragraph 0024), and the anatomical location is a vaginal cavity/other cavities (paragraph 0122).  Hassidov teaches (Hassidov, Figures 17A-17C) that lifting the endometrial tissue (18) comprises grasping the endometrial tissue with a shape memory element (37E, paragraphs 0027, 0028, 0095, 0276, 0278).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Intintoli to substitute grasping and lifting the endometrial tissue with a shape memory element (as taught by Hassidov) for grasping and lifting the endometrial tissue by suction.    Hassidov shows that a shape memory element is an equivalent means to grasp and lift tissue that was known in the art before the effective filing date of the claimed invention.  Substitution of one known element (shape memory element) for another element (suction) providing the same function (grasping and lifting tissue) to yield predictable results (grasping and lifting endometrial tissue prior to resection) would have been obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                         
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 29, 2022